BRYAN SCHRODER
United States Attorney

DANIEL DOTY
Assistant U.S. Attorney
Federal Building & U.S. Courthouse
101 12th Avenue, Room 310
Fairbanks, Alaska 99701
Phone: (907) 456-0245
Fax: (907) 456-0577
Email: daniel.doty@usdoj.gov

Attorneys for Plaintiff

                     IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF ALASKA

  UNITED STATES OF AMERICA,                   ) No. 4:21-cr-00005-RRB-SAO
                                              )
                          Plaintiff,          )
                                              )
          vs.                                 )
                                              )
  ROGER KEELING,                              )
                                              )
                          Defendant.          )

                          UNITED STATES’ BAIL MEMORANDUM

         Defendant, who was charged by the Grand Jury in January of 2021 with stalking,

has been charged in a superseding indictment with an additional count alleging that he

violated 18 U.S.C. § 1958 by using a means or facility of interstate or foreign commerce

with the intent that a murder be committed in exchange for money or other items of

pecuniary value. The Government files this bail memorandum to provide the Court with

additional facts relating to the charge to aid in the Court’s bail analysis. FBI Special




      Case 4:21-cr-00005-RRB-SAO Document 20 Filed 02/19/21 Page 1 of 4
Agent Derik Stone or another agent or investigator involved in the investigation will be

available to testify to these facts if needed at an initial appearance or detention review

hearing.

         A woman identified in Court documents as “Victim 1” contacted the Troopers in

late October of last year to report that Keeling, her boyfriend of three years, had strangled

her and threatened to burn her house down. Keeling was charged with assault and pled

guilty soon thereafter. Victim 1 sought a protective order in state court, which the court

granted. Over the course of the following months, Keeling violated this order numerous

times.

         Many of these violations consisted of a series of over twenty e-mails that

purported to be from people who knew Keeling. One of them caused Victim 1 grave

concern because it stated that the purported sender had watched Victim 1 “smiling and

enjoying the amenities” at a resort near Denali National Park. Law enforcement

determined Keeling was the sender of all of these e-mails because (1) the writing style

was similar to known e-mails from Keeling, including double periods at the end of

sentences, (2) the e-mails referenced relationship information that Keeling would have

known, (3) Keeling used his own personal known e-mail as a backup to one of the

addresses, (4) Keeling e-mailed Instagram photos of himself and Victim 1 from his

personal address to another address, which were almost immediately forwarded to Victim

1 from that other account, and (5) IP data established that some of the unknown accounts




                                         Page 2 of 4               4:21-cr-00005-RRB-SAO


         Case 4:21-cr-00005-RRB-SAO Document 20 Filed 02/19/21 Page 2 of 4
sent e-mails to Victim 1 from the same IP address commonly accessed by Keeling’s own

account.

       Keeling violated the order in other ways as well. He slashed Victim 1’s tires. He

directly contacted her parents, who live in the Lower 48. After he was arrested for some

of these other violations and released on bail, he also left a small bag containing

handwritten notes purporting to “curse” her on her running route. Law enforcement was

able to determine that Keeling was the one who left the bag for Victim 1 to find by

reviewing GPS information gathered by pretrial services. Keeling admitted this when law

enforcement confronted him, and he was arrested and remanded to the Fairbanks

Correctional Center.

       Law enforcement learned from a fellow inmate about a murder for hire plot

against Victim 1. The results of the law enforcement investigation indicate that in

conversations with the inmate, Keeling expressed a great deal of anger toward Victim 1

and repeatedly said he wanted her dead. The other inmate, in an effort to get Keeling to

stop talking about it, told Keeling that he “knew a guy” who could take care of Victim 1.

       Keeling responded enthusiastically. He provided the cell mate with written details

about Victim 1’s schedule and contact information, which Victim 1 later verified were

accurate, and promised him a “finders fee” of about $1,500. Keeling was once again

released on bail, and after his release he transferred part of this finders fee to the other

inmate’s mother using an internet banking application. The FBI was able to confirm the

transaction by viewing the recipient’s bank records. Keeling also provided specific


                                          Page 3 of 4               4:21-cr-00005-RRB-SAO


      Case 4:21-cr-00005-RRB-SAO Document 20 Filed 02/19/21 Page 3 of 4
instructions for the best time and manner for completing the hit. During a subsequent

search at Keeling’s house, law enforcement found documents referencing payments to the

other inmate for “the job” they had talked about in jail and a hand drawn floor plan of

Victim 1’s house.

       Thankfully, Keeling’s fellow inmate promptly brought the matter to the attention

of law enforcement. However, Defendant’s conduct over the last four months

demonstrates that he poses a clear and present danger to Victim 1’s life. Probation,

restraining orders, GPS monitoring, and even custody have failed so far to prevent him

from placing Victim 1 in fear for her life and making arrangements to kill her. No

combination of conditions could successfully ensure her safety, so the Court should order

his continued detention.

       RESPECTFULLY SUBMITTED February 19, 2021, in Fairbanks, Alaska.

                                                 BRYAN SCHRODER
                                                 United States Attorney

                                                 s/ Daniel Doty
                                                 DANIEL DOTY
                                                 Assistant U.S. Attorney
                                                 United States of America


CERTIFICATE OF SERVICE

I hereby certify that on February, 19 2021, a true and correct copy of the foregoing was
served electronically defense counsel via ECF

s/ Daniel Doty
Office of the U.S. Attorney



                                       Page 4 of 4              4:21-cr-00005-RRB-SAO


      Case 4:21-cr-00005-RRB-SAO Document 20 Filed 02/19/21 Page 4 of 4
